DETAILED ACTION
This is a Non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-20 in application number 16/951,453.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification Objection
The use of the term Kafka which is a trade name or a mark used in commerce, has been noted in this application in paragraph [0021]. Apache Kafka is a distributed event store and stream-processing platform and should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claims 1 and 15 and dependent claims 2-7 and 16-20 claim a method (process). Independent Claim 8 and dependent Claims 9-14 claim a system (machine). 
Step 2A, prong 1:
Using Claim 1 as exemplary, Claim 1 recites A computer-implemented method comprising: receiving values for different keys from different systems in a supply chain; determining a difference between a value for a first key from a first system and a value for a second key from a second system and comparing the difference to an alert threshold; and issuing an alert when the difference exceeds the alert threshold.
For clarity Examiner has bolded the non-abstract elements.  Claim 1 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Certain Method of Organizing Human Activity. Storing and retrieving information relating to two items in a supply chain (such as quantity), subtracting the difference between the values, and determining if the difference is over a threshold (if the difference is significant) is an abstract idea that is included in the category of Certain Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions. Counting parts and ensuring that parts don’t go missing between stages in a supply chain is a well known commercial practice. Independent Claim 8 contains an abstract idea for the same reason as above. Independent Claim 15 recites a data storage system that stores data in a random access memory and also recites issuing an alert if data is not received. For the same reasons as above, Claim 15 recites an abstract idea in the category of Certain Method of Organizing Human Activity specifically in the grouping of commercial or legal interactions. Examiner notes that Applicant claims “computer-implemented” but does not specifically claim a computer or processor.
Dependent Claims 2-4, 10-12, 18 and 20 further limit the abstract idea to aggregations of items and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 15.  Claims 5-7, 9 and 13-15 further limit the abstract idea to situations where errors or absence of data when it is expected cause the difference between values and contains the same abstract idea by virtue of its dependency on Claim 1, 8 and 15. Claim 16 further limits the abstract idea by storing the threshold data in memory and contains the same abstract idea by virtue of its dependency on Claim 15. Claims 17 and 19 further limit the abstract idea to situations where the keys differ (i.e. when the items are different) and (in Claim 19) also when the locations are different and contain the same abstract idea by virtue of their dependency on Claim 15.
Accordingly Claims 1- 20 recite an abstract idea.
Step 2A, prong 2:
The judicial exception is not integrated into a practical application. The only hardware that Applicant recites is computer-implemented in Claims 1-7, data storage system in Claims 8 and 10 and random access memory in Claims 8, 10, 15, 16, 18 and 20. Applicant describes “computing device 10” in [0055] and “processing unit 12” in [0059] as a general purpose computer. Applicant describes “memory storage device 54” in [0061] and [0063] and random access memory in [0020], [0034] and [0056] as general purpose memory. Neither processor nor memory are described in the specification with any specific technical detail and they are used for the well-known purpose for which they were designed – to store and process information.
Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  
The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Independent Claims 1, 8 and 15 are therefore directed to an abstract idea. As discussed above, dependent Claims 2-7, 9-14 and 16-20 recite the same abstract idea and do not recite any additional elements that would integrate the abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose computer and memory taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems. As previously discussed, Claim 1 as a whole merely describes storing and retrieving information relating to two items in a supply chain (such as quantity), subtracting the difference between the values, and determining if the difference is over a threshold (if the difference is significant), and this is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Similarly Independent Claims 8 and 15 and dependent Claims 2-7, 9-14 and 16-20 recite the same abstract idea, do not recite any additional elements that would integrate the abstract idea into a practical application and, when taken as a whole generally apply the abstract idea of storing and retrieving information relating to two items in a supply chain (such as quantity), subtracting the difference between the values, and determining if the difference is over a threshold (if the difference is significant) in a computer environment and do not contain an inventive concept.

Claims 1-20 are not patent eligible.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2007/0050206 to David L. Whikehart et. al. (Whikehart) in view of U.S. Patent Publication  2008/0243646 to Andrew Christopher Stein et. al. (Stein) in view of U.S. Patent Publication 2018/0101814 to Trinadh Nadella et. al. (Nadella).

Regarding Claim 1:
Whikehart teaches a supply chain monitoring system that provides alerts to avoid supply chain interruptions or anomalies. See, for example, ([Abstract] “supply chain monitoring and alerting”). Whikehart teaches: A computer-implemented method comprising: receiving (data) from different systems in a supply chain; ([0060] “Data Validation Filter…holding tank at storage site “A” reports 35,000 gallons of material on hand…look up table in database filter component shows tank has a capacity to hold only 25,000 gallons” and [0061] “data points collected in the acquisition phase may be extracted from a wide variety of sources” and ([0064] “changes in inventory levels”).

determining a difference between (data) from a first system and (other data) from a second system and ([0060] “disparity”).

issuing an alert ([0060] “alert”).

While Whikehart teaches visualizing the difference information so that a user can judge if a difference is important or not (see, for example, [0095] and [0167]) and teaches different levels of alerts depending on the potential impact ([0090] “the system has the ability to send different levels of alerts dependent upon the potential impact a situation in the supply chain may have” and [0024] “This invention also provides for the creation of personal warnings and/or alerts triggered when certain operational conditions arise and/or exist”), Whikehart does not specifically teach: comparing the difference to an alert threshold; …when the difference exceeds the alert threshold.  Stein, also in the inventory management art, teaches: ([0031] “if the bin denial is sizable (i.e. greater than a predetermined denial threshold)”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to incorporate a threshold system, as taught by Stein, so that every tiny difference did not trigger a reaction/correction and that only the important ones and a threshold would result in predictable system efficiencies. Examiner additionally notes that Whikehart teaches a color-coded heatmap in at least [0167] and there are implied thresholds in the programing of certain values to be visualized as certain colors.

While Whikehart teaches a database (see at least [0062] “database”), Whikehart does not specifically teach:  values for different keys from… a value for a first key… value for a second key.  Examiner is interpreting Applicant’s “keys” as any data stored in a key-value pair in the well-known data structure of a key-value store (a non-relational database). Nadella, also in the supply chain management art, teaches ([0017] “databases…can be…non-relational databases with key-value…key value pairs”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a database that could potentially contain a large amount of data, such as the one taught by Whikehart, could be predictably improved for better performance at scale by the use of a key-value store (non-relational database), as taught by Nadella, due to inherent efficiencies of the key-value store technology.

Regarding Claim 2:
Whikehart in view of Stein and Nadella teaches all of the elements of Claim 1. Whikehart also teaches: The computer-implemented method of claim 1 wherein determining the difference comprises constructing (data) by aggregating multiple values for (data). ([0103] “Master container data is gathered from numerous sources and aggregated into a common format and file to be used when presenting the data”).

While Whikehart teaches a database (see at least [0062] “database”), Whikehart does not specifically teach:  the value for the first key. Examiner is interpreting Applicant’s “keys” as any data stored in a key-value pair in the well-known data structure of a key-value store (a non-relational database). Nadella also teaches ([0017] “databases…can be…non-relational databases with key-value…key value pairs”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a database that could potentially contain a large amount of data, such as the one taught by Whikehart, could be predictably improved for better performance at scale by the use of a key-value store (non-relational database), as taught by Nadella, due to inherent efficiencies of the key-value store technology.

Regarding Claim 3:
Whikehart in view of Stein and Nadella teaches all of the elements of Claims 1. Whikehart also teaches: The computer-implemented method of claim 2 wherein aggregating multiple values comprises summing values provided for a plurality of individual items for each of a plurality of locations. ([0093] “the invention has the ability to monitor the status of all components of a supply chain” and [0096] “inventory readings are required for "all" business locations (refineries, terminals, retail stations, pipelines)” and [0069] “several locations”).

Regarding Claim 4:
Whikehart in view of Stein and Nadella teaches all of the elements of Claim 1. Whikehart also teaches: The computer-implemented method of claim 1 further comprising: determining a difference between (data) from the first system at a first time and (data) from the first system at a second time; comparing the difference to a second alert threshold; and issuing a second alert when the difference exceeds the second alert threshold.  ([0078] “This filter also checks the data against previous measures. For example, if the previously reported level was 50,000 tons and the current reported level is 20 tons (the difference between the two levels being too great to be reasonable for the time interval between checks), the data may be invalid or erroneous” and ([0060] “alert”).

While Whikehart teaches a database (see at least [0062] “database”), Whikehart does not specifically teach:  a value for the first key Examiner is interpreting Applicant’s “keys” as any data stored in a key-value pair in the well-known data structure of a key-value store (a non-relational database). Nadella also teaches ([0017] “databases…can be…non-relational databases with key-value…key value pairs”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a database that could potentially contain a large amount of data, such as the one taught by Whikehart, could be predictably improved for better performance at scale by the use of a key-value store (non-relational database), as taught by Nadella, due to inherent efficiencies of the key-value store technology.

Regarding Claims 5 and 6:
Whikehart in view of Stein and Nadella teaches all of the elements of Claims 1 and 4.  Whikehart also teaches:  The computer-implemented method of claim 4 wherein the first system is incapable of determining the difference between (data) at the first time and (data) at a second time.  The computer-implemented method of claim 4 wherein the difference between (data) from the first system at the first time and (data) from the first system at a second time is caused by erroneous information provided by a third system in the supply chain. ([0079-0080] “The final filter in the validation phase (FIG. 3, item 6) simply checks each data input record to make sure that all of the data required is present. For example, if the data coming into the system is missing a location code, or a commodity code, then the data is incomplete.  If any of the above filter mechanisms find inconsistent, invalid or missing data, the problems are noted and sent back to the data sending system for review and correction”).

While Whikehart teaches a database (see at least [0062] “database”), Whikehart does not specifically teach:  a value for the first key Examiner is interpreting Applicant’s “keys” as any data stored in a key-value pair in the well-known data structure of a key-value store (a non-relational database). Nadella also teaches ([0017] “databases…can be…non-relational databases with key-value…key value pairs”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a database that could potentially contain a large amount of data, such as the one taught by Whikehart, could be predictably improved for better performance at scale by the use of a key-value store (non-relational database), as taught by Nadella, due to inherent efficiencies of the key-value store technology.

Regarding Claims 7:
Whikehart in view of Stein and Nadella teaches all of the elements of Claim 1.  Whikehart also teaches:  The computer-implemented method of claim 1 further comprising: setting a time when (data) is expected from the first system; determining that (data) has not been received from the first system; and issuing an alert to indicate that (data) has not been received. ([0060] “Not only does the validation filtering apply to capacities, but it also monitors date and time records to make sure reporting is concurrent and makes chronological sense” and  [0064] “These conditions may include but are not limited to changes in inventory levels, changes in arrival times or other system anomalies that warrant attention” and [0092] “By monitoring arrival times the system gives operators time to divert supplies from other locations to prevent an operational interruption without an interruption in the supply chain” and [0060] “alert”).

While Whikehart teaches a database (see at least [0062] “database”), Whikehart does not specifically teach:  a value for the first key Examiner is interpreting Applicant’s “keys” as any data stored in a key-value pair in the well-known data structure of a key-value store (a non-relational database). Nadella also teaches ([0017] “databases…can be…non-relational databases with key-value…key value pairs”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a database that could potentially contain a large amount of data, such as the one taught by Whikehart, could be predictably improved for better performance at scale by the use of a key-value store (non-relational database), as taught by Nadella, due to inherent efficiencies of the key-value store technology.

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2007/0050206 to David L. Whikehart et. al. (Whikehart) in view of U.S. Patent Publication 2018/0101814 to Trinadh Nadella et. al. (Nadella).

Regarding Claim 8:
Whikehart teaches a supply chain monitoring system that provides alerts to avoid supply chain interruptions or anomalies. See, for example, ([Abstract] “supply chain monitoring and alerting”). Whikehart teaches: A supply chain monitoring system comprising: a message intake accessing (data) generated by a plurality of systems in a supply chain for purposes other than monitoring the supply chain; ([0060] “Data Validation Filter…holding tank at storage site “A” reports 35,000 gallons of material on hand…look up table in database filter component shows tank has a capacity to hold only 25,000 gallons” and [0061] “data points collected in the acquisition phase may be extracted from a wide variety of sources” and ([0064] “changes in inventory levels”).

an alert service ([0060] “alert”).

using the requested values to determine whether (data) from a first system in the plurality of systems and (data) from a second system in the plurality of systems indicate that an alert condition exists in the supply chain. ([0060] “disparity” and [0090] “the system has the ability to send different levels of alerts dependent upon the potential impact a situation in the supply chain may have” and [0024] “This invention also provides for the creation of personal warnings and/or alerts triggered when certain operational conditions arise and/or exist”).

While Whikehart teaches a computer in at least ([0020] and [0090] which inherently has memory, Whikehart does not specifically teach: a data storage system storing (data) in a random access memory…requesting values from the random access memory. Nadella, also in the supply chain management art, teaches ([0013] “random access memory (RAM)”). Examiner notes for purposes of compact prosecution that Stein also teaches RAM in ([0020]).

While Whikehart teaches a database (see at least [0062] “database”), Whikehart does not specifically teach:  key/value pairs Examiner is interpreting Applicant’s “keys” as any data stored in a key-value pair in the well-known data structure of a key-value store (a non-relational database). Nadella also teaches ([0017] “databases…can be…non-relational databases with key-value…key value pairs”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a database that could potentially contain a large amount of data, such as the one taught by Whikehart, could be predictably improved for better performance at scale by the use of a key-value store (non-relational database), as taught by Nadella, due to inherent efficiencies of the key-value store technology.

Regarding Claim 9:
Whikehart in view of Nadella teaches all of the elements of Claim 8. Whikehart also teaches: The supply chain monitoring system of claim 8 wherein the alert service further generates an alert when (data) have not been received from one of the plurality of systems. ([0060] “Not only does the validation filtering apply to capacities, but it also monitors date and time records to make sure reporting is concurrent and makes chronological sense” and  [0064] “These conditions may include but are not limited to changes in inventory levels, changes in arrival times or other system anomalies that warrant attention” and [0092] “By monitoring arrival times the system gives operators time to divert supplies from other locations to prevent an operational interruption without an interruption in the supply chain” and [0060] “alert”).

While Whikehart teaches a database (see at least [0062] “database”), Whikehart does not specifically teach:  key/value pairs Examiner is interpreting Applicant’s “keys” as any data stored in a key-value pair in the well-known data structure of a key-value store (a non-relational database). Nadella also teaches ([0017] “databases…can be…non-relational databases with key-value…key value pairs”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a database that could potentially contain a large amount of data, such as the one taught by Whikehart, could be predictably improved for better performance at scale by the use of a key-value store (non-relational database), as taught by Nadella, due to inherent efficiencies of the key-value store technology.

Regarding Claim 10:
Whikehart in view of Nadella teaches all of the elements of Claim 8. Whikehart also teaches: The supply chain monitoring system of claim 8 further comprising an aggregator that forms aggregate values from (data)… and the alert service requests the aggregate values. ([0103] “Master container data is gathered from numerous sources and aggregated into a common format and file to be used when presenting the data”). 

While Whikehart teaches a database (see at least [0062] “database”), Whikehart does not specifically teach:  the key/value pairs Examiner is interpreting Applicant’s “keys” as any data stored in a key-value pair in the well-known data structure of a key-value store (a non-relational database). Nadella also teaches ([0017] “databases…can be…non-relational databases with key-value…key value pairs”). 

While Whikehart teaches a computer in at least ([0020] and [0090] which inherently has memory, Whikehart does not specifically teach: and wherein the data storage system stores the aggregate values in the random access memory Nadella, also in the supply chain management art, teaches ([0013] “random access memory (RAM)”). Examiner notes for purposes of compact prosecution that Stein also teaches RAM in ([0020]).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a database that could potentially contain a large amount of data, such as the one taught by Whikehart, could be predictably improved for better performance at scale by the use of a key-value store (non-relational database), as taught by Nadella, due to inherent efficiencies of the key-value store technology.

Regarding Claim 11:
Whikehart in view of Nadella teaches all of the elements of Claims 8 and 10. Whikehart also teaches: The supply chain monitoring system of claim 10 wherein forming an aggregate value comprises summing values provided for a plurality of individual items for each of a plurality of locations. ([0093] “the invention has the ability to monitor the status of all components of a supply chain” and [0096] “inventory readings are required for "all" business locations (refineries, terminals, retail stations, pipelines)” and [0069] “several locations”).

Regarding Claim 12:
Whikehart in view of Nadella teaches all of the elements of Claim 8. Whikehart also teaches: The supply chain monitoring system of claim 8 wherein the alert system further uses the requested values to determine whether (data) from the first system at a first time and (data) from the first system at a second time indicate that an alert condition exists in the supply chain. ([0078] “This filter also checks the data against previous measures. For example, if the previously reported level was 50,000 tons and the current reported level is 20 tons (the difference between the two levels being too great to be reasonable for the time interval between checks), the data may be invalid or erroneous” and ([0060] “alert”).

While Whikehart teaches a database (see at least [0062] “database”), Whikehart does not specifically teach:  the key/value pairs Examiner is interpreting Applicant’s “keys” as any data stored in a key-value pair in the well-known data structure of a key-value store (a non-relational database). Nadella also teaches ([0017] “databases…can be…non-relational databases with key-value…key value pairs”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a database that could potentially contain a large amount of data, such as the one taught by Whikehart, could be predictably improved for better performance at scale by the use of a key-value store (non-relational database), as taught by Nadella, due to inherent efficiencies of the key-value store technology.

Regarding Claims 13 and 14:
Whikehart in view of Nadella teaches all of the elements of Claims 8 and 12. Whikehart also teaches: The supply chain monitoring system of claim 12 wherein the first system is incapable of determining that an alert condition exists in the supply chain based on (data) at the first time and (data) at the second time. The supply chain monitoring system of claim 12 wherein the alert condition is caused by erroneous information provided by a third system in the supply chain. ([0079-0080] “The final filter in the validation phase (FIG. 3, item 6) simply checks each data input record to make sure that all of the data required is present. For example, if the data coming into the system is missing a location code, or a commodity code, then the data is incomplete.  If any of the above filter mechanisms find inconsistent, invalid or missing data, the problems are noted and sent back to the data sending system for review and correction”).

While Whikehart teaches a database (see at least [0062] “database”), Whikehart does not specifically teach:  the key/value pairs Examiner is interpreting Applicant’s “keys” as any data stored in a key-value pair in the well-known data structure of a key-value store (a non-relational database). Nadella also teaches ([0017] “databases…can be…non-relational databases with key-value…key value pairs”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a database that could potentially contain a large amount of data, such as the one taught by Whikehart, could be predictably improved for better performance at scale by the use of a key-value store (non-relational database), as taught by Nadella, due to inherent efficiencies of the key-value store technology.

Regarding Claim 15:
Whikehart teaches: A method comprising: storing data …from multiple systems in a supply chain; ([0060] “Data Validation Filter…holding tank at storage site “A” reports 35,000 gallons of material on hand…look up table in database filter component shows tank has a capacity to hold only 25,000 gallons” and [0061] “data points collected in the acquisition phase may be extracted from a wide variety of sources” and ([0064] “changes in inventory levels”).

executing an alert service that sets an alert when one of the multiple systems has not provided (data) associated with a supply chain process performed by the system. ([0060] “Not only does the validation filtering apply to capacities, but it also monitors date and time records to make sure reporting is concurrent and makes chronological sense” and  [0064] “These conditions may include but are not limited to changes in inventory levels, changes in arrival times or other system anomalies that warrant attention” and [0092] “By monitoring arrival times the system gives operators time to divert supplies from other locations to prevent an operational interruption without an interruption in the supply chain” and [0060] “alert”).

While Whikehart teaches a computer in at least ([0020] and [0090] which inherently has memory, Whikehart does not specifically teach: in random access memory. Nadella, also in the supply chain management art, teaches ([0013] “random access memory (RAM)”). Examiner notes for purposes of compact prosecution that Stein also teaches RAM in ([0020]).  

While Whikehart teaches a database (see at least [0062] “database”), Whikehart does not specifically teach:  key/value pairs Examiner is interpreting Applicant’s “keys” as any data stored in a key-value pair in the well-known data structure of a key-value store (a non-relational database). Nadella also teaches ([0017] “databases…can be…non-relational databases with key-value…key value pairs”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a database that could potentially contain a large amount of data, such as the one taught by Whikehart, could be predictably improved for better performance at scale by the use of a key-value store (non-relational database), as taught by Nadella, due to inherent efficiencies of the key-value store technology.

Regarding Claim 16:
Whikehart in view of Nadella teaches all of the elements of Claim 15. Whikehart also teaches: The method of claim 15 wherein the alert service further: uses the data stored …to determine when (data) provided by a first system of the multiple systems and (data) provided by a second system of the multiple systems indicate that an alert condition exists in the supply chain.  ([0060] “disparity…alert” and [0090] “the system has the ability to send different levels of alerts dependent upon the potential impact a situation in the supply chain may have” and [0024] “This invention also provides for the creation of personal warnings and/or alerts triggered when certain operational conditions arise and/or exist” ).

While Whikehart teaches a computer in at least ([0020] and [0090] which inherently has memory, Whikehart does not specifically teach: in the random access memory. Nadella, also in the supply chain management art, teaches ([0013] “random access memory (RAM)”). Examiner notes for purposes of compact prosecution that Stein also teaches RAM in ([0020]).  

While Whikehart teaches a database (see at least [0062] “database”), Whikehart does not specifically teach:  key/value pairs Examiner is interpreting Applicant’s “keys” as any data stored in a key-value pair in the well-known data structure of a key-value store (a non-relational database). Nadella also teaches ([0017] “databases…can be…non-relational databases with key-value…key value pairs”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a database that could potentially contain a large amount of data, such as the one taught by Whikehart, could be predictably improved for better performance at scale by the use of a key-value store (non-relational database), as taught by Nadella, due to inherent efficiencies of the key-value store technology.

Regarding Claim 17:
Whikehart in view of Nadella teaches all of the elements of Claims 15 and 16. Whikehart also teaches: The method of claim 16 wherein (data) provided by the first system differs from (data) provided by the second system. Whikehart teaches: ([0093] “the invention has the ability to monitor the status of all components of a supply chain” and [0096] “inventory readings are required for "all" business locations (refineries, terminals, retail stations, pipelines)” and [0134-0139] “inventory levels…absolute levels and changes”).

While Whikehart teaches a database (see at least [0062] “database”), Whikehart does not specifically teach:  the key in the key/value pairs.  Examiner is interpreting Applicant’s “keys” as any data stored in a key-value pair in the well-known data structure of a key-value store (a non-relational database). Nadella also teaches ([0017] “databases…can be…non-relational databases with key-value…key value pairs”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a database that could potentially contain a large amount of data, such as the one taught by Whikehart, could be predictably improved for better performance at scale by the use of a key-value store (non-relational database), as taught by Nadella, due to inherent efficiencies of the key-value store technology.

Regarding Claim 18:
Whikehart in view of Nadella teaches all of the elements of Claims 15 and 16. Whikehart also teaches: The method of claim 16 wherein storing data … comprises aggregating (data) provided by the first system to produce an aggregated value and storing the aggregated value … and wherein the alert service uses the aggregated value to determine when an alert condition exists. ([0103] “Master container data is gathered from numerous sources and aggregated into a common format and file to be used when presenting the data”).

While Whikehart teaches a computer in at least ([0020] and [0090] which inherently has memory, Whikehart does not specifically teach: in random access memory. Nadella, also in the supply chain management art, teaches ([0013] “random access memory (RAM)”). Examiner notes for purposes of compact prosecution that Stein also teaches RAM in ([0020]).  

While Whikehart teaches a database (see at least [0062] “database”), Whikehart does not specifically teach:  values in the key/value pairs. Examiner is interpreting Applicant’s “keys” as any data stored in a key-value pair in the well-known data structure of a key-value store (a non-relational database). Nadella also teaches ([0017] “databases…can be…non-relational databases with key-value…key value pairs”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a database that could potentially contain a large amount of data, such as the one taught by Whikehart, could be predictably improved for better performance at scale by the use of a key-value store (non-relational database), as taught by Nadella, due to inherent efficiencies of the key-value store technology.

Regarding Claim 19:
Whikehart in view of Nadella teaches all of the elements of Claim 18. Whikehart also teaches: The method of claim 18 wherein aggregating values comprises aggregating values for a plurality of different items associated with a plurality of different locations. ([0093] “the invention has the ability to monitor the status of all components of a supply chain” and [0096] “inventory readings are required for "all" business locations (refineries, terminals, retail stations, pipelines)” and [0069] “several locations”).

Regarding Claim 20:
Whikehart in view of Nadella teaches all of the elements of Claims 15. Whikehart also teaches: The method of claim 15 wherein the alert service further: uses the data stored … to determine when (data) provided by a first system at a first time and (data) provided by the first system at a second time indicate that an alert condition exists in the supply chain.  ([0078] “This filter also checks the data against previous measures. For example, if the previously reported level was 50,000 tons and the current reported level is 20 tons (the difference between the two levels being too great to be reasonable for the time interval between checks), the data may be invalid or erroneous” and ([0060] “alert”).

While Whikehart teaches a computer in at least ([0020] and [0090] which inherently has memory, Whikehart does not specifically teach: in the random access memory. Nadella, also in the supply chain management art, teaches ([0013] “random access memory (RAM)”). Examiner notes for purposes of compact prosecution that Stein also teaches RAM in ([0020]).  

While Whikehart teaches a database (see at least [0062] “database”), Whikehart does not specifically teach:  key/value pairs. Examiner is interpreting Applicant’s “keys” as any data stored in a key-value pair in the well-known data structure of a key-value store (a non-relational database). Nadella also teaches ([0017] “databases…can be…non-relational databases with key-value…key value pairs”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a database that could potentially contain a large amount of data, such as the one taught by Whikehart, could be predictably improved for better performance at scale by the use of a key-value store (non-relational database), as taught by Nadella, due to inherent efficiencies of the key-value store technology.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./            Examiner, Art Unit 3687          
                                                                                                                                                                                  /NATHAN A MITCHELL/Primary Examiner, Art Unit 3687